One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
Many Members are listed, but they will not all be able to speak. I shall have to be strict about speaking times and I would remind you that Members who have spoken in either, or both, of the previous two sittings will not have priority. Members that did not speak in either the sitting of 13 November or the sitting of 29 November will have priority.
(SK) As soon as the Commission announced last October that the free movement of citizens from the new Member States would be postponed until 2009, we voiced our objections in the European Parliament. We also launched several initiatives, including questions to the Council and Commission, and we subsequently drafted Declaration No 72, which is still pending. This declaration is designed to ensure compliance with the original deadline for accession to the Schengen area.
For this reason I regard the decision taken last week on St. Nicolas Day by EU interior ministers, enabling citizens from the nine new Member States to travel freely within the European Union from 1 January 2008, as a great success of the European Union and a consequence of the intervention by the MEPs.
Colleagues, I would like to thank you for your support. I am convinced that all countries, including Slovakia, will soon agree upon the strict security requirements involved in temporarily deploying an enhanced version of the current system as proposed by Portugal.
(EL) Mr President, last week Turkey made a 'Diplomatic move' by agreeing to open a port and an airport for trade with the Republic of Cyprus.
Their timing was a bit odd, considering that their move was made during the COREPER meeting. However, the Turkish proposal is nothing more than a clumsy, unacceptable and provocative manoeuvre, whose sole objective is to bypass the obligations undertaken by Ankara towards the European Union and its Member States. Not only is Ankara persisting on essentially denying its obligations, but also is arrogantly setting conditions aimed at gaining favours in Cyprus.
Turkey's obligations towards the European Union are very specific and are not subject to bargaining. Given these facts, the European Union should reject without further consideration these so called Turkish proposals. I believe that the European Union should unanimously reject this inappropriately provocative offer.
(FR) Mr President, as I speak, the trial of Mr Vojislav Seselj, the chairman of Serbia's main party, the Serbian Radical Party, is getting under way. Mr Seselj surrendered voluntarily in January 2003, four years ago, when the indictment against him was published. The indictment referred only to speeches and a political plan to bring all Serbs together in a single country; that may be questionable of course, but we know what very painful circumstances that country has been through. Mr Seselj has been held in solitary confinement since December 2004 for granting interviews to Serbian newspapers, but the prosecutor, Mrs Uertz-Retzlaff, speaks against him in the press freely.
Mr Seselj is demanding to see his family; he should be entitled to do so and to appear freely. He is demanding to correspond with the Tribunal in Serbian, his native language, which he is also entitled to do, but is being denied that right. As a doctor and professor of law, he wishes to conduct his own defence, which is a fundamental right. He is refusing to accept lawyers appointed by the tribunal, whom experience has shown to favour the prosecution. What does Alphons Orie, the presiding judge of the International Criminal Tribunal for the former Yugoslavia have to say about this? I quote: the court finds that the accused's self-representation ...
(The President cut off the speaker)
(ET) Ladies and gentlemen, yesterday, Igor Smirnov, who, 15 years ago seized power with the help of the Russian forces in Transnistria, had himself elected for another five years as the president of an illegitimate country. The dictator, who holds a Russian passport and was trained by the KGB, claimed 80% of the vote.
The election was organised by an illegitimate government on territory controlled by foreign military forces; its result is null and void in terms of international law. The Smirnov regime will not be made any more legal by the permission given to three weak opponents to take part in a contest the result of which was known in advance, having been decided in Moscow during the summer. Smirnov's only serious rival, Mr Shevchuk, the speaker of the Supreme Soviet of Transnistria, withdrew his candidacy at the urgent request of the Kremlin.
The European Union must continue to support Moldova's territorial integrity. Our border assistance mission has proved successful where Russia's de facto veto has paralysed the OSCE's effectiveness. The greatest obstacle to the self-determination of the inhabitants of Transnistria is the presence of Russian forces. We must urgently demand their departure.
(EL) Mr President, Article 49 of the European Union Treaty, which contains the accession clause to the European Union, specifies the role of the Union's institutions. According to the said article, the Council is the body which decides on negotiations.
I direct two questions to this Body and the present European Commission: First, on what legal grounds does the European Commission carry out European Union accession negotiations with candidate countries on behalf of the European Union? Second, is the European Commission authorised to express political opinions on critical issues for the selection or non-selection of a candidate country during interim, nonetheless, decisive stages of the negotiation procedure?
(EL) Mr President, ladies and gentlemen, I would like to bring to your attention the tragic development in the Middle East and the immediate need for swift and effective intervention. We need to stabilise the region or at least prevent any deterioration which would have unforeseen consequences.
Europe is not absent from that region. It is present: with its diplomatic action, its development and humanitarian aid, its corporate relations in the Mediterranean and its participation in peace-keeping forces. However, it did not manage to play an effective role and so we must look into it immediately, because our hopes that military interventions will create a new Middle East with democracy and stability are not coming true. Therefore, we must look into a new intervention plan; moreover I believe that the European Parliament can promote the relevant talks, demanding results, which will positively affect the prosperity of both the people living in the region and ourselves of course, because whatever is happening in our neighbourhood should concern us.
Mr President, I rise to speak because of my concern about the interference by Commissioner McCreevy in Irish politics last week, where he made a public statement challenging the Irish Government's policy with regard to health insurance on the Irish market. The area he is interfering in is not his responsibility: he has responsibility for the internal market, not for competition. In addition to that, the policy being pursued by the Government has been approved by the Commission and has recently been approved by the Irish courts.
My only conclusion is that Commissioner McCreevy is assisting his former Cabinet colleague and friend, Minister Harney, in shifting her policy on health insurance and blaming Brussels for that shift in policy. That is an unacceptable direct interference by a Commissioner in Irish political decision-making. I would appeal to you, Mr President, to make those concerns known to President Barroso. I will pass on to you the correspondence I have had on that matter with the President and with Commissioner McCreevy.
I shall communicate your points to Mr Barroso so that he can take the action he deems appropriate, Mr De Rossa.
Mr President, I apologise for not being here when you first called me.
A number of years ago, I, along with other Members of this Parliament, was involved when Europe provided funds for a study into having a ferry service between Ballycastle in County Antrim, Northern Ireland, and Campbeltown in Scotland. The study was dutifully carried out, proved to be good, and the ferry service started and ran for a short time.
The Scottish Parliament agreed to provide GBP 700 000, with the Northern Ireland Executive being prepared to provide GBP 300 000, making a total of GPB 1 million as a seedling grant to get the service up and going. Now we find that, while the Scottish Executive is prepared to honour its position and to pay the money up front, the direct-rule minister, Maria Eagle, is refusing to honour her side of the agreement. That is totally unacceptable and wrong. I have raised this with the Secretary of State and with Commissioner Barrot and I want to pursue it as far as possible.
I see that the Irish bench is waking up.
Mr President, I want to bring to the attention of the Commission - and, if possible, try to get a resolution about - a difficulty that Irish fishermen are facing at present because of an inflexible interpretation of the '100 kilometre rule', which means that fish must be landed and processed within a 100-kilometre range. The difficulty is that a lot of the processing capacity in Ireland is not exactly on the shore or on the docks, but further inland. This creates difficulties in terms of transportation, since road transport counts as part of the 100-kilometre range.
I ask Commissioner Borg to look very carefully at that issue and give us a more flexible interpretation of the rule: both to allow what is a very successful Irish fishing industry to continue, and because it has an impact not only on Irish catches but also on the ability of other boats operating in Irish waters to land their catches in Ireland. This means they have to travel further, use more fuel, and are being forced to land their catches in other markets, which may not necessarily benefit the European Union as a whole.
(PL) Mr President, Turkey is under the mistaken impression that last Thursday it took an important step towards continuing negotiations with the European Union. Opening one single airport and one single port to Greek Cypriots for a year is a joke and yet another example of Prime Minister Erdogan's arrogant attitude towards Europe.
Turkey is behaving as if the Union were wanting to join Turkey. In fact it is the other way around, Turkey is asking to join the Union. If Turkey is doing the asking, it must be because it considers our European civilisation based mainly on Christianity to be superior to its own, or at least to be in some way desirable. That being the case, Turkey should comply with our conditions and not impose its own.
Given this state of affairs, something more than partial suspension of accession negotiations with Turkey is needed. The negotiations should be completely halted.
Mr President, I rise to draw attention to the continuing plight of the West Papuan people. Just a week or so ago was West Papua Independence Day, which is traditionally held on 1 December to mark the anniversary of the Dutch promise to grant independence to West Papua, a promise originally made in December 1961. Of course, that independence never came and instead there has been a continuing military occupation by Indonesia for over 40 years, with torture, disappearance, detention without trial and murder of West Papuans at the hands of the military being commonplace.
I am calling on you, President, as well as the Commission and Council, to raise the issue of West Papua's self-determination with the relevant Indonesian authorities, and for them to do all they can to ensure the withdrawal of the Indonesian military from West Papua and the holding of a free and democratic referendum on self-determination, including all the indigenous West Papuans.
A number of colleagues have put down a written declaration for this session to coincide with Independence Day for West Papua, and I urge my colleagues here to co-sign that written declaration.
Mr President, as colleagues may be aware, the Irish peace process is continuing to inch forward towards the full implementation of the Good Friday Agreement, including the restoration of the power-sharing and all-Ireland institutions.
The significance of the DUP's Ian Paisley's conditional 'yes' to power-sharing with Irish nationalists and republicans should not be underestimated. However, there is still a long way to go and many challenges lie ahead.
It is now important that we get down to the very serious business of re-establishing the political institutions so that local people can make local decisions, free from interference from unelected and unaccountable British Government ministers. It is also important that the DUP begin the process of engagement with Sinn Féin to resolve other outstanding issues, including that of policing. I would encourage the EU to continue to show support for the process at this crucial time.
(PL) Mr President, 25 years ago, on 13 December 1981, martial law was imposed in Poland. This led to the outlawing of the Solidarity trade union. Essentially, martial law involved the use of force, repression and persecution against trade union activists, scientists, artists and indeed all those who refused to be enslaved by totalitarianism in Poland.
Under martial law, when Poland was ruled by General Jaruzelski, violations of human, civil and political rights were commonplace. Over ten thousand individuals were either imprisoned or sent to internment camps during that period. Many people laid down their lives in defence of Solidarity.
On 16 December, nine miners were killed as a result of the brutal dispersal of demonstrators at the Wujek mine by special units of the ZOMO Motorised Reserves of the Citizens Militia, and 21 others were injured.
I call on the European Parliament to pay tribute today to all those who fell in the cause of freedom and justice. I refer to all the victims of persecution under martial law and to all those who refused to be subdued by the use of force and continued their independent activity, thus contributing to the advent of freedom and democracy in Poland.
Mr President, my constituent David Wilson was jailed in 2003 because illegal migrants had hidden in the back of his lorry at a Greek port. He was charged and sentenced within 24 hours under a fast-track procedure, without sufficient legal advice, with a local shopkeeper as an interpreter, and without advice from the British Embassy.
As he was totally innocent he was acquitted on appeal, but not before suffering the horrendous ordeal of months in prison far from his family and the permanent loss of his job. He never recovered from that and tragically took his own life last month.
That tragedy would never have happened if the EU's framework decision on procedural rights and criminal proceedings for people charged in other Member States had already been in force. That proposal would guarantee that anyone facing criminal charges abroad has access to their country's consular services and is given qualified legal advice. That was all lacking in his case.
I would urge the Council to get a move on and adopt that proposal as a matter of urgency.
(FR) Mr President, I want to express my disapproval at what Mr Kyprianou, European Commissioner responsible for health and consumer protection, said at a press conference on 9 November. The Commissioner warmly congratulated four food-sector multinationals - which I will not name - on what they are doing to help fight obesity; he also allowed them to promote themselves by setting up stands at the entrance to the room where the press conference was held.
We must bear in mind that one child in five in Europe is obese and that this number is growing every year because of poor eating habits encouraged by the fast food, fizzy drinks and chocolate bars marketed mainly by those four multinationals. Binding legislation to provide European consumers with nutritional information would do them more good than eulogies addressed to companies that have contributed to the obesity explosion for decades. There are other ways of fighting obesity: eating more fruit and vegetables and taking part in sporting activities, which ought to be better promoted.
I can therefore only advise Mr Kyprianou to get together with his fellow Commissioner Mrs Fischer-Boel to assist in reforming the common organisation of the market in fruit and vegetables in the interests of a healthy and balanced diet.
Mr President, comparing your recent statements on visits to Italy and Ireland, confusion has arisen over your position on the Constitutional Treaty.
Addressing the Italian Chamber of Deputies and the Italian Senate on 9 November 2006, you stated that there appear to be four possible scenarios for the Constitutional Treaty: retaining the text with an addition here or there; salvaging the main elements and drafting a shorter Treaty; re-opening negotiations on certain points; or abandoning the Treaty and waiting for a better time to renegotiate it.
You also stated categorically that there is no doubt that the text will not be implemented as it stands. Yet, at Dublin Castle on 30 November, you urged Ireland to ratify the current text of the Constitutional Treaty. Surely this will be a pointless exercise if, as you said in Italy, there is no chance of the current text being implemented!
Mr President, you leave yourself open, at best, to the accusation of sending out mixed messages or of tailoring your message to suit the audience you are addressing. As Members of the European Parliament, we have the right to be informed of the clear position of our President on this most important of issues. As a representative of a small Member State, I feel particularly strongly that all Member States should be involved in the reflection process. I do not want to see a situation where the larger Member States, such as Italy, are consulted and decide on the future of the Constitution - and indeed Europe - while the smaller Member States are simply told to ratify the text as presented to them. I would love to hear your views on this, Mr President.
Thank you very much. I believe that it was made very clear during an interesting debate that took place in Ireland, which you were unable to attend, for very important reasons I am sure. I am talking about the European Forum on Ireland, at which I had the opportunity to reply to questions similar to yours.
I believe that it was made very clear and that all of the Members in attendance understood, but we all know that it is very difficult to get people who do not want to understand to understand. I said to the European Council on several occasions on behalf of the European Parliament that every country should try to ratify the Treaty. That is the European Parliament's position: to call upon all of the governments to try to ratify the Treaty.
As far as I know, that is also your group's position, as its leader has often explained. That, and only that, is what I have said: that every country must try to ratify the Treaty. Are you still in any doubt, Mrs Doyle?
(PT) As the Commission is aware, the air transport service on the Atlantic islands of Madeira and Porto Santo is a public service, with the Portuguese Government subsidising the company that exclusively runs the service.
Recently, however, ticket prices for flights between these islands and the Portuguese mainland rose dramatically, on account of the increase in the price of oil. This decision by the Portuguese Government is, in our view, a questionable one, as it runs counter to the spirit of the Council regulation governing this form of public service obligation, which is why I have brought the matter to Parliament's attention. How come passengers on these flights are being made to pay for the increase in the price of fuel, thereby hampering their mobility, especially now that the price of oil is falling and the euro is becoming stronger? What is more, the Portuguese Government and the Community bodies know that passengers on Madeira and Porto Santo have no alternative sea link with the mainland.
This is ample reason for Parliament and the Commission to look into and monitor this measure, which penalises the citizens of one of the EU's outermost regions. We should like this matter to be clarified and the situation changed, which is why we have brought it to the Commissioner's attention.
Mr President, I seek your assistance. On 17 October I tabled a priority written question to the Commission on the subject of animal testing under REACH. I did not ask the question for the good of my health; I asked it so that we could have information, before the vote this coming week, about the number of animals likely to die as a result of the REACH testing process.
I should have had a reply, I believe, by 18 November. I am told that it is held up somehow in the Commission's services, which some might regard as convenient for the Commission and an exercise in news management. These figures are likely to be distressing to those concerned about the testing of animals. I would seek your assistance in obtaining a response to that question before Wednesday's vote.
(EL) Mr President, ladies and gentlemen, on 2 May 2006, Canada's annual budget was introduced to Parliament, which recommends 100% tax reduction on all Canadian produced wines and beers. This budget is under discussion. However, such a budget will create unfair competition to European Union wines and beers. This goes against WTO principles. Exports to Canada are of particular importance to the European Union. In particular, in 2005 the European Union exported wines worth EUR 446 million and beers worth EUR 110 million.
The Commission must assume an active role and take the necessary actions to force the Canadian Government to implement its commitments to the WTO.
We have always adhered to the commitments we have made to the World Trade Organisation. The other nations should do the same.
(ES) Mr President, on 2 July, more than five months ago now, the presidential elections were held in Mexico. As you all know, the winner was Felipe Calderón, the current Mexican President.
Since those elections, the opposition candidate of the Left, López Obrador, has failed to acknowledge or accept his defeat and, worse still, the Left has tried to sabotage President Calderón's inauguration and is still threatening the legitimate government and instigating disturbances, demonstrations and sabotage against it. I therefore wish to condemn this anti-democratic attitude on the part of the Left led by Mr López Obrador and I also wish to condemn the Mexican Left's unprecedented and unjustifiable boycott.
The European institutions cannot look the other way, and this European Parliament in particular must support President Calderón's legitimate government in Mexico. We in this Parliament must take initiatives to ensure that democracy is respected in Mexico and that the Left acknowledge its defeat and form a democratic and constructive opposition rather than an anti-democratic opposition.
(SK) I welcomed the report in which the US President, George Bush, announced that he would seek to relax visa requirements for the new EU Member States of Central Europe. President Bush's decision to launch this programme is, among other things, a result of long-term pressure exerted by the new Member States. Their leaders took every opportunity to remind President Bush of the fact that they would like to see the visa requirements simplified or cancelled altogether, thus, enabling their citizens to travel to the USA under the visa waiver programme, just like the nationals of western European countries.
Regarding Slovakia, it should be pointed out that, as a result of reforms conducted by the government of Mikuláš Dzurinda, the country has made substantial economic progress. There are no longer such pressing economic reasons for Slovaks to violate their visa status and immigrate illegally to the USA. The facilitation of travel and the cancellation of visa requirements for citizens of the new Member States will have to be accompanied by, among other things, compliance with new, stricter, security requirements. I believe that President Bush will manage to persuade Congress to accept this programme.
(PL) Mr President, much has been said in this Chamber about achieving the Lisbon objectives and enabling the European Union to compete with the largest economies in the world such as those of the United States, China or India. Our discussions have still not had any practical impact, however, and our dreams of high economic growth may never come true as there may be nobody around to help achieve the desired growth.
According to a recent UN report, by 2050 there will be one hundred million fewer European citizens than there are today. Few children are being born, European society is ageing, and an ever-smaller number of workers is supporting an ever-increasing number of pensioners.
The Lisbon objectives must go hand in hand with an appropriate demographic policy for the Union. Such a policy could perhaps be modelled on the measures taken by Finland, France and Latvia. These countries are currently experiencing a baby boom, due to the provision of appropriate incentives and facilities for parents who wish to have children but also wish to be able to support them, and who have been enabled to combine their parental responsibilities with paid employment.
Europe must look to the quality and quantity of its workforce if it is to achieve economic growth. It is therefore vital to develop a Community policy for the development of European society, encompassing both the demographic aspect and the immigration of qualified workers from outside the Union.
(EL) Mr President, ladies and gentlemen, there is a lot of talk lately on whether Brussels or Strasbourg should be the seat of the European Parliament and the European Union. Both of these are wrong. The seat of Europe should be in the city where decisions are taken, and lately the decisions regarding the European Union's future are being taken in Ankara. This is the truth. When great countries, such as England were joining Europe, the terms were set by Europe. Nowadays, Turkey is the one setting the terms to Europe in order for Turkey to join. This is unacceptable. Turkey does not recognise the 25th state, wants one port, then two ports and all of us are just watching, passively. When shall we finally understand that this policy supports Ankara's arrogance? Can we not understand that this is a rotten apple even before it joins? Just imagine how things will be when, tomorrow morning, Erdogan's Turkey joins Europe with our vote. Then Turkey will just push us aside from day one.
(PL) Mr President, the Seventh Congress of the Party of European Socialists was held in Porto from 7-9 December, under the slogan 'A New Social Europe'. Many key issues for the future of Europe and the European Union were raised during the congress. It was recognised that the provision of appropriate and accessible child care was a priority matter, so as to allow young parents to continue in paid employment. Investing in our children's future is an investment in our own future.
A great many documents were adopted. Chief amongst them were a resolution laying down ten principles for a New Social Europe, a resolution on the Middle East, a resolution on Belarus and a resolution on a new social democratic energy policy. The latter seems to me to be entirely relevant and particularly important because of Europe's increasing dependence on a small number of suppliers of sources of energy.
Mr President, this congress proved once again that the Socialists are the most important political force in Europe. It is they who are the driving force working to secure Europe's future.
(PL) Mr President, 25 years ago, on the night of 12 December, martial law was imposed in Poland. Tanks rolled onto the streets, the nation was deprived of its freedom, and innocent Poles were beaten and killed.
All this was done by people in authority who were convinced that they knew better than the nation itself what the nation needed. They believed that maintaining an alliance with a foreign regime or rather, remaining subservient to it, took precedence over the will of the people. Essentially, what they were concerned about was hanging on to power and all the benefits deriving from it. These evil individuals were supported by foreigners pursuing their own imperialist ambitions at the expense of an enslaved nation.
I trust the anniversary of this event will be an occasion for Europe to examine its conscience. Do we really believe that there are no self-styled sages amongst us who think they know what other nations need better than those nations themselves? Is it not the case that leaders still reach agreements detrimental to the good of their countries and that the desire for leadership and its associated benefits often takes priority over the good of the nations politicians are meant to serve?
The life, freedom and dignity of every individual must be sacrosanct for us.
(DE) Mr President, ladies and gentlemen, as a European citizen and a European politician, there are two things that bother me. The first is the fact of structural deficiencies in the European Union's energy policy, of the consequences of which we were once more reminded as recently as the beginning of November.
Secondly, there is the quality of Europe's relations with Russia. It is quite obviously negligent to deny our current dependence on energy providers that are not merely foreign but owned by foreign states. The sad fact is that the next thing to happen is that economic and political interests merge and start to influence what happens on the political level playing field.
We make the claim to adhere, in all our dealings, to the principle that European values must never take second place to economic interests, and that principle is a core element in our Community. In our dealings with Russia, the expectation of our dialogues on energy being fruitful must not be contingent on our keeping silent about our misgivings concerning the violations of human rights and of freedom of the press. What must be quite clear to us is that either there will be a Europe founded upon values, or there will soon be no Europe left.
(PL) Mr President, this is a British Airways frequent flyer card. I tried to do something with it when recently 100 Members of the British House of Commons protested in connection with the discriminatory treatment meted out to a British Airways employee wearing a small cross.
In my view, action of this kind is unacceptable in Europe, which is founded on a Christian heritage dating back centuries. I would therefore like to express my solidarity with all our British fellow Members and with all the British politicians and journalists protesting against this situation.
Mr President, F-type isolation prisons for political detainees were introduced in Turkey at the end of 2000 with the aim of psychologically breaking, and subsequently re-educating, the prisoners. In the last 6 years, 28 people have been killed, 122 have died on hunger strike and there have been thousands of protests from within, as well outside, Turkey.
Mr Behiç Aşçı, an Istanbul lawyer representing F-type prisoners, has been on hunger strike for 251 days. Mr President, you yourself, much to your credit, took some protest actions a few weeks ago, but the Turkish authorities have been stubbornly deaf. Mr Aşçı is now very near to death. I plead with you to communicate directly and urgently with the Turkish Prime Minister and request that he deal with the case of Mr Aşçı personally in a last effort to save the life of a European-minded Turkish idealist.
Mr President, this summer the Russian State Duma introduced two laws allowing action to be taken against Russian and non-Russian citizens abroad. Authorised by a decision of the President of the Russian Federation, euphemistically named 'special assignment units' of the federal security services may be used against so-called terrorists or those who have allegedly libelled the state. Those laws are a licence to kill, and the first public execution of a British citizen was carried out last month when Alexander Litvinenko was poisoned and died in London. However, the murder was bungled and a radioactive evidence trail stretches from London to Moscow.
Tony Blair's reaction was to say that nothing must come between Britain's relations with Russia. The Russians' reaction was to say that no suspect, whatever the evidence, will be extradited to Britain. But the reaction of the world must be to exclude Russia from the civilised community of nations until its international murder squads are no longer operational.
(EL) Mr President, today is the only day suitable for my speech. Today, 11 December, marks 60 years from the foundation of Unicef and we are celebrating the International Children's Day. The Declaration of the Rights of the Child and the Convention on the Rights of the Child have been signed - even though some states have not yet signed - and the Commission has already presented its Strategy on the Rights of the Child on a European level.
Therefore, we hope for coordinated action throughout the European Union's external and internal policies, and an effort from every Member State for the protection of the rights of the child, which from what we see is not only threatened by poverty, illiteracy and armed conflicts in countries outside the Union, but is equally in danger within our own civilised countries from malicious attacks by people who do not have collective responsibility.
(FR) Mr President, on 22 June 2006 the Commission presented a communication in response to the crisis of overproduction in the European winegrowing sector, recommending the grubbing-up of 400 000 hectares of vines in the next five years, that is, almost 12% of the European Union's 3.4 million hectares.
I want to draw your attention today to the existence of illegal vine plantations in Europe, which are thought to cover an area of 150 000 hectares in the European Union as a whole. According to the Commission's own figures in a March 2004 report, these illegal vine plantations are equivalent to an output of 5 to 8 million hectolitres at a time when European overproduction is put at 12 million hectolitres. The permanent grubbing-up of these illegal vines would allow a measure of balance to be restored.
Before any decision on grubbing-up is taken, I therefore call on the Commission to determine the precise scale of these illegal plantations.
(LT) Mr President, ladies and gentlemen, the most important item on the European Union agenda is still energy security and the common energy policy. However, the formulation and implementation of such a policy is a long-term project.
Germany and Russia have entered into a bilateral agreement to lay a gas pipeline along the bottom of the Baltic Sea, a pipeline that is anything but safe from an ecological viewpoint, bearing in mind the debris from World War II on the sea bed which threatens the Baltic States with dreadful consequences. In the meantime, the EU is demanding that safe, modernised atomic energy reactors be closed.
Scientists estimate that by the year 2010 there will be a shortage of 3.5 billion kilowatts of electrical energy in the Baltic region. Where will we get it, how much will we pay for it and will we feel safe? Has anyone calculated to what extent the shortage of electrical energy will affect EU competitiveness?
I invite all Member States, after considering the changes in the energy market, to support Lithuania's application of Article 37 of the Treaty of Accession to the EU in considering the possibility of extending the operational life of the Ignalina Atomic Energy Plant.
Mr President, I hope you had time to enjoy some hill walking while you were in Ireland.
One of the issues you may not have been aware of during your visit is the deep unease in the countryside about how the Commission is applying on-farm inspections in relation to the common agricultural policy and cross-compliance. There is a huge gap between what the Commission says it is doing in relation to simplification initiatives and what is happening on the ground in relation to cross-compliance inspections.
The checklist with which farmers are required to comply is very long and confusing. Allied to that, there is real fear that if you breach one of these regulations, you will face a penalty on your payment. Consumers deserve to know that farmers meet high standards of food safety and production; but I would ask whether these unannounced spot-checks of the detailed sort I have outlined are the way to meet that objective. The Irish Government itself is to blame for the long delay in implementing the Nitrates Directive, with the result that we are now forced to have all the on-farm inspections catapulted into the latter end of 2006.
Could I ask the Commission to specify exactly what it wants from farmers, and to ensure that all Member States are complying with the rules?
(LT) I would like to draw your attention to the work of our fine translators, to the quality of their work. Lately one hears many discontented voices saying that the quality of translations is declining. You are no doubt aware, Mr President, that we allot large sums of money for translations and we rightly take pride in the possibility of speaking various languages in European institutions. I think that one of the problems causing an increase in the amount of complaints about the quality of translations is the fact that in our Parliament the translation quality control system is not appropriately set up and does not function adequately. Indeed, the quality of translations is usually checked by colleagues, that is, they check each other's work, which is probably not very objective. Queries from Members of Parliament are not often responded to by Translation Service staff. At least I have never received any replies. I hope that the Parliamentary Bureau will bring this to their attention.
(PL) Mr President, we should remain constantly alert to the situation beyond Europe's Eastern border, that is to say, in Russia and Ukraine. We have focused a great deal of attention on negotiations with Russia recently, but I urge the House not to neglect events in Ukraine.
I would like the House to send out a clear message that we stand shoulder to shoulder with Ukraine and support its progress towards democracy. In other words, we do not wish anti-democratic processes to develop and gather strength. Ukraine is a large neighbour of ours and we have an interest in it. It must not be sidelined.
Accordingly, I believe that every message sent out by this House or by members of other institutions to the Government of Ukraine and, in particular, to Ukrainian society is extremely important.
(PL) Mr President, next year we shall celebrate the 50th anniversary of the Treaties of Rome. I believe that this will provide an ideal opportunity for considered reflection and debate on the future of the European Union. As we recall the fundamental principles underpinning the concept of integration we should be able to find the answer to key questions such as where Europe is headed and what the possibilities for future enlargement are. Our policy towards the Balkan states, Ukraine, Turkey and also Georgia and Moldova needs to be clearly defined. The Union should cooperate more closely with these countries and provide stronger support for the changes taking place within them.
The most important issue we have to deal with at present is internal reform of the Union, which involves strengthening the role of the European Parliament and improving the decision-making system. During the next six months under German Presidency we should also work on a solution to the future of the Constitutional Treaty and the issue of energy security.
Well, that is the last word and it is also the last time that I will have the honour of presiding over the one-minute speeches. That is why we have been more generous with speaking time, and I would ask the Commission and the Council for their understanding. I thank you for your patience, but during the final moments of the party there is a free bar, and I would like to take this opportunity to apologise to those people who have wished to speak on previous occasions but have not been able to.
That concludes this item.